TOWNSEND, District Judge
(orally). The merchandise in question is oil made from the intestines and livers of the cod, and was assessed for duty as fish oil, under paragraph 42 of the act of 1897, and claimed as free as not being fish oil, but an article commercially known as “cod oil,” and therefore included under the provisions of paragraph 568 of said act, for grease and oils used for stiffening *259and treating leather. The sole substantial ground on which this court is asked to reverse the decision of the board of general appraisers is that there was no conflict in the evidence as to commercial designation. The witness called on behalf of the government stated that he had familiarized himself with the commercial designation of the different kinds of oil produced from flsh, and that the term “fish oil” included and described any oil derived from flsh, whether from the whole flsh or parts thereof. This witness was not cross-examined, and no evidence was introduced in this court to contradict his testimony. It appears from the finding of the board of, general appraisers that oils other than cod oil, made from parts only of the flsh, are known as “flsh oil.” In these circumstances, this court is bound by said decision of the board of general appraisers, and the same is affirmed.